EXHIBIT 21 SUBSIDIARIES OF THE REGISTRANT Tower Bank & Trust Company, an Indiana banking corporation Tower Trust Company, an Indiana corporation Tower Capital Trust 1, a Delaware statutory business trust Tower Capital Trust 2, a Delaware statutory business trust Tower Capital Trust 3, a Delaware statutory business trust SUBSIDIARIES OF THE BANK Tower Capital Investments, Inc. a Nevada investment subsidiary Tower Funding Corporation, a Maryland Real Estate Investment Trust (REIT) and subsidiary of Tower Capital Investments, Inc.
